Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
Detailed Action

The instant application having Application No. 16/789,284 has claims 1-20 pending filed on 02/12/2020; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner. 


Response to Arguments

This Office Action is in response to applicant’s communication filed on August 3, 2022 in response to PTO Office Action dated May 5 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections

Applicant's following arguments filed on 08/03/2022 have been fully considered with the results that follow.

Claim Rejections - 35 USC § 103

Applicant's arguments filed on 08/03/2022 with respect to the claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamad et al (US PGPUB 20210109934) in view of Wilton et al (US Patent 11269823) and in further view of Earnesty et al (US PGPUB 20200104377) and Holenstein et al (US PGPUB 20120101990). 

As per claim 1:
Mohamad teaches:
“A computer-implemented method, comprising” (Paragraph [0009] (a method for facilitating database migration may be provided, the method comprising))
 “identifying a plurality of tables of a source database to be copied to a target database” (Paragraph [0010] (the function configured for supporting data migration from the plurality of source database tables comprising receiving information indicative of each of the plurality of source database table, receiving information indicative of the destination database))
 “determining a number of simultaneous connections that the source database supports” (Paragraph [0009] (the migration configuration file comprising information indicative of at least a source database type of a source database, connection information (number of connections) of accessing the source database))
 “retrieving respective source data from the source database, by executing a respective set of read queries on the source database, wherein the respective source data corresponds to the respective mapped one or more tables” (Paragraph [0012] (generate a mapping of a source database table stored within the source database to a destination database table stored within the destination database, and generating a query for execution on the source database enabling data migration from the source database to the destination database))
 “and sending, by each of the one or more machines, the respective source data to the target database over a network” (Paragraph [0053] and Paragraph [0054] (a migration configuration file may be utilized to identify source database(s) and destination databases, the migration configuration file comprises information identifying one or more source databases and one or more destination databases and database connection/data migration may take place via any network connection)).
Mohamad does not EXPLICITLY disclose: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time;  launching a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections; mapping the plurality of tables to one or more machines of the plurality of machines; retrieving, by each of the one or more machines. 
However, in an analogous art, Wilton teaches:
“launching a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections” (Col 5 Lines (36-43), Col 6 Lines (53-56) and Col 9 Lines 25-29 (the computing resources may include a number of virtual machine instances implemented by one or more physical computing devices which are used to perform the migration using functionality provided by the migration service and the user interface allows a user to select or specifies the source DBMS  and provides connection information for connecting to the source DBMS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Wilton and apply them on teachings of Mohamad for “launching a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections”.  One would be motivated as the user may choose a computing resource on which the migration process is performed using the functionality provided by a virtual machine instance, that runs in a service provider network to perform the migration on behalf of the user (Wilton, Col 2 Lines 58-64).
Mohamad and Wilton do not EXPLICITLY teach: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time;  mapping the plurality of tables to one or more machines of the plurality of machines; retrieving, by each of the one or more machines.
However, in an analogous art, Earnesty teaches:
“mapping the plurality of tables to one or more machines of the plurality of machines” (Paragraph [0068] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the mapping plan generated from the consolidation and mapping engine and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets))
“retrieving, by each of the one or more machines” (Paragraph [0238] and Paragraph [0238] (a query that can retrieve the contents of applications and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Earnesty and apply them on teachings of Mohamad and Wilton for “mapping the plurality of tables to one or more machines of the plurality of machines; retrieving, by each of the one or more machines”.  One would be motivated as it can automate and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets (Earnsty, Paragraph [0068]).
Mohamad, Wilton and Earnesty do not EXPLICITLY teach: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time.
However, in an analogous art, Holenstein teaches:
“and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database” (Paragraph [0138] (the transaction data is communicated from a change queue associated with the source database to the target database,an initial path having a maximum transaction load capacity is provided between the change queue and the target database for transaction data to flow and if it is detected as to whether the current transaction load is close or equal to the maximum transaction load capacity of the initial path then another path is provided between the change queue and the target database))
“and wherein the number of simultaneous connections varies with time” (Paragraph [0234] (many applications are active simultaneously and, in fact, may themselves be multi-threaded and the multiplicity of application threads means that at any point in time there are many transactions that are in progress)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Holenstein and apply them on teachings of Mohamad, Wilton and Earnesty for “and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time”.  One would be motivated as Multi-threaded replication engines can provide significantly improved performance in active/active applications (Holenstein, Paragraph [0127]).

As per claim 2:
Mohamad, Wilton, Earnesty and Holenstein teach the apparatus as specified in the parent claim 1 above. 
Earnesty further teaches:
“wherein mapping the plurality of tables to the one or more machines comprises” (Paragraph [0068] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the mapping plan generated from the consolidation and includes))
“assigning a different table to each of the one or more machines, and wherein the machines include a virtual machine, a physical machine, or combination thereof” (Paragraph [0051] map the source databases to a target system, and further to assign the databases to target hardware (physical machine))).

As per claim 3:
Mohamad, Wilton, Earnesty and Holenstein teach the apparatus as specified in the parent claim 1 above. 
Mohamad further teaches:
“wherein sending the respective source data to the target database comprises” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory)).
Earnesty further teaches:
“adding the respective source data to a queue to be written to the target database” (Paragraph [0070] (a scheduling engine can develop and generate a migration plan divided into waves and groups, initiate the provisioning of the target environments and also generate and queue jobs to migrate the databases))
“and wherein the queue is stored in one of: a memory of a target datacenter that hosts the target database, a disk storage of the target database, or a cloud-hosted data storage” (Paragraph [0058] and Paragraph [0070] (the scheduling engine can also generate and queue jobs to migrate the databases, the source databases can store data to be migrated to target databases where the data migration may consolidate hardware such that the target system is on- premise or using cloud components )).

As per claim 4:
Mohamad, Wilton, Earnesty and Holenstein teach the apparatus as specified in the parent claim 1 above. 
Wilton further teaches:
“determining, based at least on the number of simultaneous connections” (Col 5 Lines (36-43) and Col 6 Lines (53-56) (the computing resources may include a number of virtual machine instances implemented by one or more physical computing devices and is used to perform the migration using functionality provided by the migration service))
“and a size of data to be copied, a number of machines to be launched” (Col 6 Lines 56-64 (the migration manager within the migration service  may recommend a size and number for a virtual machine instance based on various performance criteria, such as the size of the data to migrate)).

As per claim 5:
Mohamad, Wilton, Earnesty and Holenstein teach the apparatus as specified in the parent claim 1 above. 
Earnestly further teaches:
“wherein mapping the plurality of tables to the one or more machines comprises” (Paragraph [0068] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the mapping plan generated from the consolidation and mapping engine and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets))
“determining a respective priority level of each of the plurality of tables” (Paragraph [0070] (the scheduling engine can review the databases (tables), dependencies, priorities and other information, to build an enhanced schedule for the migration))
“determining, based on the respective priority level, a number of machines to which each table is to be mapped” (Paragraph [0070] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the targeted mapping plan generated from the consolidation and mapping engine and can review the databases, dependencies and priorities))
“and mapping, based on determined number, each table to at least one machine” (Paragraph [0075] and Paragraph [0078] (provisioning of a large number of components including virtual machines, databases, applications and webservers and a target mapping can be performed where target mapping can also include source to target database mapping)).

As per claim 7:
Mohamad, Wilton, Earnesty and Holenstein teach the apparatus as specified in the parent claim 1 above. 
Mohamad further teaches:
“wherein identifying the plurality of tables comprises receiving, over the network, an information indicative of the tables to be copied” (Paragraph [0006] and Paragraph [0042](the function configured for supporting data migration from the plurality of source database tables comprising receiving information indicative of each of the plurality of source database table, receiving information indicative of the destination database, and the migration module may receive the data via a network interface provided by the communications circuitry)).

As per claim 8:
Mohamad teaches:
“A non-transitory computer-readable medium having computer-readable instructions stored thereon, which in response to execution by a processor, cause the processor to perform or control performance of operations that comprise” (Paragraph [0012]  and Paragraph [0039] (the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein and the processor may be configured to execute instructions stored in the memory or otherwise accessible to the processor))
 “identifying a plurality of tables of a source database to be copied to a target database” (Paragraph [0010] (the function configured for supporting data migration from the plurality of source database tables comprising receiving information indicative of each of the plurality of source database table, receiving information indicative of the destination database))
 “determining a number of simultaneous connections that the source database supports” (Paragraph [0009] (the migration configuration file comprising information indicative of at least a source database type of a source database, connection information (number of connections) of accessing the source database))
 “retrieving respective source data from the source database, by executing a respective set of read queries on the source database, wherein the respective source data corresponds to the respective mapped one or more tables” (Paragraph [0012] (generate a mapping of a source database table stored within the source database to a destination database table stored within the destination database, and generating a query for execution on the source database enabling data migration from the source database to the destination database))
 “and sending, by each of the one or more machines, the respective source data to the target database over a network” (Paragraph [0053] and Paragraph [0054] (a migration configuration file may be utilized to identify source database(s) and destination databases, the migration configuration file comprises information identifying one or more source databases and one or more destination databases and database connection/data migration may take place via any network connection)).
Mohamad does not EXPLICITLY disclose: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time; launching a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections; mapping the plurality of tables to one or more machines of the plurality of machines; retrieving, by each of the one or more machines. 
However, in an analogous art, Wilton teaches:
“launching a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections” (Col 5 Lines (36-43), Col 6 Lines (53-56) and Col 9 Lines 25-29 (the computing resources may include a number of virtual machine instances implemented by one or more physical computing devices which are used to perform the migration using functionality provided by the migration service and the user interface allows a user to select or specifies the source DBMS  and provides connection information for connecting to the source DBMS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Wilton and apply them on teachings of Mohamad for “launching a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections”.  One would be motivated as the user may choose a computing resource on which the migration process is performed using the functionality provided by a virtual machine instance, that runs in a service provider network to perform the migration on behalf of the user (Wilton, Col 2 Lines 58-64).
Mohamad and Wilton do not EXPLICITLY teach: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database;  and wherein the number of simultaneous connections varies with time;  mapping the plurality of tables to one or more machines of the plurality of machines; retrieving, by each of the one or more machines.
However, in an analogous art, Earnesty teaches:
“mapping the plurality of tables to one or more machines of the plurality of machines” (Paragraph [0068] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the mapping plan generated from the consolidation and mapping engine and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets))
“retrieving, by each of the one or more machines” (Paragraph [0238] and Paragraph [0238] (a query that can retrieve the contents of applications and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Earnesty and apply them on teachings of Mohamad and Wilton for “mapping the plurality of tables to one or more machines of the plurality of machines; retrieving, by each of the one or more machines”.  One would be motivated as it can automate and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets (Earnsty, Paragraph [0068]).
Mohamad, Wilton and Earnesty do not EXPLICITLY teach: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time.
However, in an analogous art, Holenstein teaches:
“and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database” (Paragraph [0138] (the transaction data is communicated from a change queue associated with the source database to the target database,an initial path having a maximum transaction load capacity is provided between the change queue and the target database for transaction data to flow and if it is detected as to whether the current transaction load is close or equal to the maximum transaction load capacity of the initial path then another path is provided between the change queue and the target database))
“and wherein the number of simultaneous connections varies with time” (Paragraph [0234] (many applications are active simultaneously and, in fact, may themselves be multi-threaded and the multiplicity of application threads means that at any point in time there are many transactions that are in progress)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Holenstein and apply them on teachings of Mohamad, Wilton and Earnesty for “and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time”.  One would be motivated as Multi-threaded replication engines can provide significantly improved performance in active/active applications (Holenstein, Paragraph [0127]).

As per claim 9, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 2 above.

As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 3 above.

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 4 above.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 5 above.

As per claim 14:
Mohamad teaches:
“A system, comprising” (Paragraph [0004] (a system includes))
“a non-transitory computer-readable medium with computer-readable instructions stored thereon” (Paragraph [0012] (the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein))
“and a processor coupled to the computer-readable medium, and operable to execute the instructions to perform or control performance of operations that comprise” (Paragraph [0039] (the processor may be configured to execute instructions stored in the memory or otherwise accessible to the processor))
 “identify a plurality of tables of a source database to be copied to a target database” (Paragraph [0010] (the function configured for supporting data migration from the plurality of source database tables comprising receiving information indicative of each of the plurality of source database table, receiving information indicative of the destination database))
 “determine a number of simultaneous connections that the source database supports” (Paragraph [0009] (the migration configuration file comprising information indicative of at least a source database type of a source database, connection information (number of connections) of accessing the source database))
 “retrieve respective source data from the source database, by executing a respective set of read queries on the source database, wherein the respective source data corresponds to the respective mapped one or more tables” (Paragraph [0012] (generate a mapping of a source database table stored within the source database to a destination database table stored within the destination database, and generating a query for execution on the source database enabling data migration from the source database to the destination database))
 “and send, by each of the one or more machines, the respective source data to the target database over a network” (Paragraph [0053] and Paragraph [0054] (a migration configuration file may be utilized to identify source database(s) and destination databases, the migration configuration file comprises information identifying one or more source databases and one or more destination databases and database connection/data migration may take place via any network connection)).
Mohamad does not EXPLICITLY disclose: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time; launch a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections; map the plurality of tables to one or more machines of the plurality of machines; retrieve, by each of the one or more machines. 
However, in an analogous art, Wilton teaches:
“launch a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections” (Col 5 Lines (36-43), Col 6 Lines (53-56) and Col 9 Lines 25-29 (the computing resources may include a number of virtual machine instances implemented by one or more physical computing devices which are used to perform the migration using functionality provided by the migration service and the user interface allows a user to select or specifies the source DBMS  and provides connection information for connecting to the source DBMS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Wilton and apply them on teachings of Mohamad for “launch a plurality of machines to use the simultaneous connections to copy from the source database, wherein a total number of the plurality of machines is less than or equal to the number of simultaneous connections”.  One would be motivated as the user may choose a computing resource on which the migration process is performed using the functionality provided by a virtual machine instance, that runs in a service provider network to perform the migration on behalf of the user (Wilton, Col 2 Lines 58-64).
Mohamad and Wilton do not EXPLICITLY teach: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time; map the plurality of tables to one or more machines of the plurality of machines; retrieve, by each of the one or more machines.
However, in an analogous art, Earnesty teaches:
“map the plurality of tables to one or more machines of the plurality of machines” (Paragraph [0068] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the mapping plan generated from the consolidation and mapping engine and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets))
“retrieve, by each of the one or more machines” (Paragraph [0238] and Paragraph [0238] (a query that can retrieve the contents of applications and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Earnesty and apply them on teachings of Mohamad and Wilton for “map the plurality of tables to one or more machines of the plurality of machines; retrieve, by each of the one or more machines”.  One would be motivated as it can automate and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets (Earnsty, Paragraph [0068]).
Mohamad, Wilton and Earnesty do not EXPLICITLY teach: and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time.
However, in an analogous art, Holenstein teaches:
“and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database” (Paragraph [0138] (the transaction data is communicated from a change queue associated with the source database to the target database,an initial path having a maximum transaction load capacity is provided between the change queue and the target database for transaction data to flow and if it is detected as to whether the current transaction load is close or equal to the maximum transaction load capacity of the initial path then another path is provided between the change queue and the target database))
“and wherein the number of simultaneous connections varies with time” (Paragraph [0234] (many applications are active simultaneously and, in fact, may themselves be multi-threaded and the multiplicity of application threads means that at any point in time there are many transactions that are in progress)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Holenstein and apply them on teachings of Mohamad, Wilton and Earnesty for “and that avoids overloading the source database, wherein the number of simultaneous connections that the source database supports is determined based on a load capacity of the source database and a current load on the source database; and wherein the number of simultaneous connections varies with time”.  One would be motivated as Multi-threaded replication engines can provide significantly improved performance in active/active applications (Holenstein, Paragraph [0127]).

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 2 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 3 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 4 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 5 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 7 above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamad et al (US PGPUB 20210109934) in view of Wilton et al (US Patent 11269823) and in further view of Earnesty et al (US PGPUB 20200104377), Holenstein et al (US PGPUB 20120101990) and Verma et al (US PGPUB 20160092538). 

As per claim 6:
Mohamad, Wilton, Earnesty and Holenstein teach the method as specified in the parent claim 1 above. 
Earnestly further teaches:
Wherein mapping the plurality of tables to each machine of the one of more machines” (Paragraph [0068] and Paragraph [0071] (the provisioning engine can create virtual machines, databases, applications, and webserver components based on the mapping plan generated from the consolidation and mapping engine and perform mass migrations of virtual machines, databases, applications, and webservers to cloud and on-premise targets))
Mohamad, Wilton, Earnestly and Holenstein do not EXPLICITLY teach: assigning a range of rows of the respective mapped table.
However, in an analogous art, Verma teaches:
“assigning a range of rows of the respective mapped table” (Paragraph [0060] (a user may activate a corresponding edit key to display the auto-generated default SQL queries that are used to migrate/copy the data from the source database to the target database and the user can edit the SQL queries to filter-out/mask specific data items/objects that the user desires to omit from the copy process)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Verma and apply them on teachings of Mohamad, Wilton, Earnesty and Holenstein for “assigning a range of rows of the respective mapped table”.  One would be motivated as it provides a high performance data copy utility that is operable to dynamically copy data from a source database to a target database in an object-relational database environment (Verma, Paragraph [0008]).

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 6 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 6 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al, (US PGPUB 20200364240), The present disclosure relates to a change data capture method for data synchronization between a source database system and target database system, the source database system comprising a source dataset and the target database system comprising a target dataset that is configured to comprise a copy of the source dataset. The method comprises: configuring the target database system to detect data changes in the source dataset and to apply the detected data changes on the target dataset.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163